UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6102


DEAN JACKSON KINDER,

                Plaintiff - Appellant,

          v.

JAMES RUBENSTEIN, Commissioner; PAT MIRANDY, Warden; DANIEL
KIMBLE, Unit Manager,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:15-cv-00050-FPS-JES)


Submitted:   April 19, 2016                 Decided:   April 22, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dean Jackson Kinder, Appellant Pro Se.     William E. Murray,
ANSPACH MEEKS ELLENBERGER LLP, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dean Kinder appeals the district court’s judgment adopting

the magistrate judge’s recommendation to dismiss his 42 U.S.C.

§ 1983 (2012) action for failure to state a claim.                            On appeal,

we   confine     our     review   to    the        issues   raised    in   the    informal

brief.    See 4th Cir. R. 34(b).                   For the reasons that follow, we

affirm.

       Kinder        first   argues     that       the   district     court      erred   in

declining       to    sanction    Defendants          for   “perjury”      committed      by

Defendants’ counsel in a memorandum in support of Defendants’

motion     to        dismiss.          The     apparent       misrepresentation           by

Defendants’ counsel was regrettable and potentially warranting

of admonishment if made in bad faith.                         See Fed. R. Civ. P.

11(b)(2), (3), (c); In re Bees, 562 F.3d 284, 288 (4th Cir.

2009) (distinguishing between counsel’s inadvertent mistake and

statement       in     bad   faith).           However,      Kinder’s      request       for

sanctions       was     procedurally         improper,      see   Fed.     R.    Civ.    P.

11(c)(2), and the statement caused Kinder no prejudice, given

that     the     magistrate       judge        independently         investigated        and

corrected it.           Under the circumstances presented, we find no

abuse of discretion in the court’s decision not to sua sponte

issue a show cause order to address this isolated statement.

See Hunter v. Earthgrains Co. Bakery, 281 F.3d 144, 151 (4th



                                               2
Cir. 2002) (discussing sua sponte sanctions under Fed. R. Civ.

P. 11(c)(3)); Morris v. Wachovia Sec., Inc., 448 F.3d 268, 277

(4th Cir. 2006) (standard of review).

     Next,     Kinder       challenges          the    district       court’s       repeated

denials of his motions for appointed counsel and discovery.                              We

conclude    the     court      did   not    abuse      its     discretion      in    denying

Kinder discovery during the pleading stage of the proceedings or

in   declining       to     appoint        counsel,       as     Kinder’s       articulate

pleadings demonstrated his ability to present his claims.                                See

Kolon Indus. Inc. v. E.I. DuPont de Nemours & Co., 748 F.3d 160,

172 (4th Cir.) (standard of review for discovery matters), cert.

denied, 135 S. Ct. 437 (2014); Miller v. Simmons, 814 F.2d 962,

966 (4th Cir. 1987) (standard of review for denial of counsel);

Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984) (addressing

factors    relevant       to   appointment        of    counsel       in    civil    cases),

abrogated    on     other      grounds     by    Mallard       v.    U.S.    Dist.   Court,

490 U.S.    296     (1989).          Finally,     while        Kinder      challenges    the

district     court’s      factual      recitation        regarding          grievances   he

filed, we find no reversible error in its summary of Kinder’s

complaint and attached grievance forms.

     Accordingly, we affirm the district court’s judgment.                               We

dispense     with    oral       argument        because        the    facts    and    legal




                                             3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4